Citation Nr: 0828053	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-38 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a compensable rating for service-connected 
migraine headaches.

2.  Whether the reduction of the disability evaluation for 
the veteran's right knee disability from 10 percent to a 
noncompensable rating effective May 1, 2006, was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 2002 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which continued the veteran's disability 
ratings for migraine headaches at 0 percent disabling.  The 
decision also reduced the veteran's right knee injury to 0 
percent.  The veteran disagreed with the assigned disability 
ratings and subsequently perfected an appeal as to those 
issues, which are now before the Board.

The Board notes that one of the issues on appeal was 
characterized by the RO as a claim for a higher disability 
rating for a right knee disability.  However, as noted, the 
RO reduced the veteran's rating for this disorder from 10 
percent to 0 percent, effective May 1, 2006, in the June 2006 
rating decision.  The veteran's subsequently submitted a 
timely notice of disagreement in which he specifically 
disagreed with the RO's decision to reduce his disability 
rating.  Therefore, the Board finds that the issue on appeal 
is, in fact, the propriety of the RO's reduction, and it has 
been recharacterized on the title page accordingly.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's migraine headache disability is manifested by 
attacks occurring from two to three times per week which are 
accompanied by sensitivity to light, nausea, and occasional 
vomiting.

2.  At the time that the RO reduced the 10 percent rating 
assigned to the right knee patellofemoral pain syndrome, 
there had been material improvement in the disability in that 
there was no objective evidence of painful or limited motion 
and the knee was stable.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for migraine 
headaches have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for restoration of the 10 percent rating for 
right knee patellofemoral pain syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.344(c), 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2007); VAOPGCPREC 71-91.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule eliminating fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless. 

With regards to the veteran's claim for an increased rating 
for his migraine headaches, a VCAA letter dated in March 2006 
fully satisfied the duty to notify provisions elements 2, 3, 
and 4.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187; Pelegrini II.  In 
order to satisfy the first Pelegrini II element for an 
increased compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In March 2006, the RO sent the veteran a VCAA letter, which 
requested that the veteran provide evidence describing how 
his disabilities had worsened.  In a second March 2006 
letter, he was also advised that the evidence considered in 
evaluating his claim included the impact of his condition and 
symptoms on his employment.  During VA examination, he was 
asked as to the effect of his disability on daily life.  The 
Board finds that based on these letters, and the questions 
asked on examination, a reasonable person would have known 
what evidence was needed to substantiate the claim with 
respect to the first element, and any failure to provide him 
with adequate notice is not prejudicial.  See Sanders, supra.  
The Board finds that the first criterion is satisfied.  See 
Vazquez-Flores.

As to the second element, while notification of the specific 
rating criteria was provided in the October 2006 statement of 
the case (SOC) and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding these 
matters for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that this 
information was provided in the second March 2006 letter in 
which it was noted that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores; Sanders, 
supra.  The notice also corrected any deficiencies as to the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006), with respect to the disability rating and effective 
date elements of a claim.

As to the fourth element, the March 2006 letters did provide 
notice of the types of evidence, both lay and medical, that 
could be submitted in support of a claim for an increased 
rating.  The Board finds that the fourth element of Vazquez-
Flores is satisfied. See id. 

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the veteran's SMRs and VA records, and the 
appellant underwent VA examination in April 2006 to clarify 
the nature and severity of his claimed disabilities.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Also, the actions 
taken by VA have essentially cured or mooted any defect in 
the VCAA notice.  The purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claims.

Migraine Headaches

The severity of the veteran's service-connected migraine 
headaches are currently evaluated for VA compensation 
purposes under 38 C.F.R. § 4.124a, Diagnostic Code 9199-8100 
for migraine headaches.  With characteristic prostrating 
attacks averaging one in 2 months over last several months, a 
10 percent evaluation may be assigned for migraine headaches.  
A 30 percent evaluation may be assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation is assigned if migraines are prolonged, 
prostrating, and productive of severe economic 
inadaptability.  Diagnostic Code 8100.

During an April 2006 VA examination, the veteran gave a 
history of experiencing headaches 2-3 times per week.  He 
reported that the headaches lasted from approximately one 
hour up to 24 hours.  He said that the headaches usually 
started in the frontal or posterior head and built in 
intensity to a severe throbbing pain.  He also complained of 
accompanying symptoms of light and sound sensitivity, nausea, 
and occasional vomiting.  He provided no history of pre-
headache aura and denied that the headaches were 
incapacitating.

The examiner found the veteran's eyes were symmetrical in 
appearance with no evidence of lid edema, ptosis, or lid lag.  
The sclera was without icterus or discoloration.  Extraocular 
movements were full without nystagmus.  His corneas, anterior 
chambers, and lenses appeared clear.  Funduscopic examination 
appeared to be negative bilaterally.  In regard to the 
veteran's ears, the examiner found that his auricles, canals, 
tympanic membranes were without inflammation and all 
landmarks were visible.  His acuity also appeared unimpaired.

In regard to the veteran's nose, it was concluded that his 
nares were patent.  There was no nasal drainage and the 
septum was midline without deviation or perforation.  
Palpatation of the sinus areas revealed no evidence of 
tenderness.  Regarding the veteran's mouth and throat, they 
were without inflammation, lesion or deformity.  There was 
also no apparent difficulty swallowing and his teeth were in 
good condition.  The examiner found the veteran's neck was 
supple with a full range of motion and that there was no 
evidence of thyroid enlargement, cervical adenopathy, JVD or 
bruits.  

Based on the aforementioned evidence, the Board finds that 
the veteran's headache symptomatology more closely 
approximates the rating criteria for a 30 percent rating 
under Diagnostic Code 8100.  The VA examination report 
indicates that the veteran reported migraine headaches 
several times per week which last from only one hour up to an 
entire day.  While they were not found to be incapacitating, 
they were described as being accompanied by significant 
symptomatology, including light sensitivity, nausea, and 
vomiting.  The frequency of the headaches and their severe 
nature lead the Board to conclude that a 30 percent 
disability rating is in order.  This is so because the 
problems the veteran experiences appear to be more akin to 
the level of disability contemplated by the criteria for a 30 
percent rating.  38 C.F.R. § 4.7 (2007).

The Board further finds, however, that there is no evidence 
of record to show that the veteran experiences very frequent 
and completely prostrating attacks warranting the assignment 
of a 50 percent rating.  He has not been shown to have 
completely prostrating and prolonged attacks that are very 
frequent, and result in severe economic inadaptability.

In reaching this decision, the Board also finds that an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is not in order.  The evidence in this case is 
against showing that the disability causes a marked 
interference with the veteran's employment, and there is no 
evidence that the veteran has been hospitalized due to such 
disability.  Accordingly, the Board finds that the impairment 
resulting from the veteran's service-connected disability is 
noncompensable under the assigned schedular rating and 38 
C.F.R. § 3.321 is inapplicable.

In summary, the Board has concluded that a compensable 
disability rating is not warranted for the veteran's service-
connected migraine headaches. 

Right knee disability

Under Diagnostic Code 5257, a knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe.  
38 C.F.R. § 4.71a, Code 5257.

Arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 9-98, 63 
Fed.Reg. 56704 (1998); VAOPGCPREC 23-97, 62 Fed.Reg. 63604 
(1997).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Code 5010 (traumatic arthritis).  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  According to a recent General Counsel opinion, separate 
ratings based on limitation of flexion (DC 5260) and 
limitation of extension (DC 5261) of the same knee joint.  
VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004). 

Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.  

Limitation of leg (knee) flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the results of an April 2006 examination, the 
veteran's 10 percent right knee disability rating was reduced 
to 0 percent rating in a June 2006 rating decision.  This 
reduction was made effective May 1, 2006.  The veteran now 
contends that he is entitled to restoration of the 10 percent 
disability rating assigned.  See August 2006 Notice of 
Disagreement.  For the reasons discussed immediately 
following, the Board disagrees. 

Historically, a January 2005 rating decision awarded service 
connection for right knee patellofemoral pain syndrome, and 
left wrist tendonitis with left ulnar neuropathy in the 
veteran's dominant wrist, and each were evaluated as 10 
percent disabling effective July 10, 2004.  The 10 percent 
rating awarded for the right knee disability was assigned 
under the criteria of Diagnostic Code 5014, for osteomalacia, 
which provides that a rating should be based the same 
criteria for evaluating degenerative.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.

As noted, Diagnostic Code 5003 states that when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

In the June 2006 decision on appeal, the RO granted a 10 
percent rating for residuals of the veteran's left ulner 
nerve compression in his elbow,effective in September 25, 
2005, and a 10 percent evaluation for myofacial syndrome of 
the cervical spine, also effective September 25, 2005.  That 
decision also reduced the veteran's evaluation for right knee 
patellofemoral pain syndrome of 10 percent to 0 percent 
effective May 1, 2006. 

Initially, the Board notes that the veteran was not provided 
with notice prior to the reduction in the June 2006 rating 
decision.  The Board observes, however, that
38 C.F.R. § 3.105(e) does not apply in this case.  In this 
regard, that provision applies only when a reduction in 
evaluation results in a reduction or discontinuance of 
compensation payments currently being made.  See 38 U.S.C.A. 
§ 5112(b)(6); VAOPGCPREC 71-91 (1991) (holding that section 
5112 does not provide a 60 day grace period where there is 
only a reduction in evaluation with no corresponding 
reduction in compensation); see also 38 C.F.R. § 3.105(e).

At the time of the June 2006 rating decision that implemented 
the reduction, the veteran was receiving compensation based 
on a combined evaluation of 20 percent. Despite the 10 
percent reduction, because of grants of additional separate 
ratings for the left elbow and cervical spine, the veteran's 
combined evaluation ultimately increased to 30 percent.  
Thus, the lower evaluation did not result in a reduction or 
discontinuance of compensation payments being made at the 
time of the reduction. Therefore, the Board finds that notice 
under 38 C.F.R. § 3.105(e) was not required and 
contemporaneous notice of the reduction, issued on June 5, 
2006, was adequate in this case.  See VAOPGCPREC 71-91 
(1991).

The Board will also address whether the reduction itself was 
proper.  The Board notes that the 10 percent evaluation of 
the veteran's right knee patellofemoral pain syndrome, was 
not in effect for five years, therefore the provisions of 
38 C.F.R. § 3.344 (a) and (b) do not apply.  See 38 C.F.R. § 
3.344(c).  

In a January 2005 rating decision, the RO granted a 10 
percent rating for right knee patellofemoral pain syndrome 
based on symptoms of painful or limited motion.  During the 
September 2004 VA examination on which this rating was 
primarily based, the examiner had noted that range of motion 
in the right knee was normal, but that there was pain in the 
popliteal region and the lateral articular margin without any 
swelling.  Examination was negative for evidence of 
instability, and the examiner found no additional limitation 
with repetitive use.  Thus, although range of motion was 
full, the RO appears to have rated the disability under the 
criteria of Diagnostic Code 5014 based on the presence of 
objective evidence of pain.

The veteran was provided VA examination in April 2006.  The 
examiner concluded that the veteran had full flexion and 
extension in his right knee joint.  He also found that the 
veteran's anterior, posterior and lateral knee joints were 
stable and that his McMurray and Lachman's tests were 
negative.  Johnson v. Brown, 9 Vet. App. 7,10 (1996).  
Results of the examination further reflected that there was 
no evidence that the veteran has ever dislocated or removed 
his right knee cartilage, or been diagnosed with ankylosis of 
the knee at any time. 

Finally, the examiner acknowledged the veteran's complaints 
of chronic knee pain, but the examiner specifically found 
that there was no objective evidence of pain on motion, and 
no evidence of additional pain, fatigue, weakness, lack of 
endurance, or loss of coordination with repetitive movement.  
There was also no evidence of edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  Gait posture and balance were found to 
be normal with no evidence of callosities, breakdown, or 
unusual shoe wear pattern. 

Based on the above, in the June 2006 rating decision, the RO 
decreased the rating for the veteran's right knee 
patellofemoral pain syndrome to 0 percent, while at the same 
time awarding separate ratings for the left elbow and 
cervical spine.  

Having reviewed the record, the Board agrees with the RO's 
decision to reduce the disability rating assigned for the 
veteran's right knee patellofemoral pain syndrome.  The Board 
has considered the veteran's assertions that the chronic pain 
in his right knee had not improved, and, in fact, actually 
worsened.  However, it is significant that the initial 10 
percent rating was assigned under Diagnostic Code 5014, which 
requires objective clinical evidence of painful motion or 
other symptoms to warrant a 10 percent.  In this case, such 
objective findings were noted during the 2004 VA examination, 
but the veteran no longer displayed objective symptoms of 
painful or limited motion of the knee during the 2006 
examination.

There also remained no evidence of a compensable degree of 
limitation of motion so as to warrant ratings under 
Diagnostic Code 5260 or 5261, and no objective evidence of 
instability or laxity in the knee so as to warrant an 
alternative or higher disability rating under Diagnostic Code 
5257.  As noted, the examination also showned no additional 
pain, fatigue, weakness, lack of endurance, or loss of 
coordination with repetitive movement, so as to warrant a 
disability rating based on functional loss, as contemplated 
by the Court in Deluca.

In short, at the time the RO reduced the 10 percent rating 
assigned to the right knee patellofemoral pain syndrome; 
there had been material improvement in the disability, and 
the veteran no longer met the criteria for a 10 percent 
rating under any diagnostic code applicable to the knee.  
Consequently, the reduction was proper.


ORDER

Entitlement to a 30 percent rating for migraine headaches is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Restoration of a 10 percent rating for right knee 
patellofemoral pain syndrome is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


